PER CURIAM.
The appellant pled no contest to the charge of possession of marijuana, specifically reserving his right to appeal the trial court’s denial of his motion to dismiss. The trial court’s finding that section 893.-03(l)(c)3, Florida Statutes (1978 Supp.), is constitutional is consistent with this Court’s ruling in State v. Cheatham, 376 So.2d 1167 (Fla.1979). We hold that this constitutional issue is frivolous and transfer this case to *303the seventeenth judicial circuit for resolution of the remaining issue on appeal.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON, SUNDBERG, ALDERMAN and MCDONALD, JJ., concur.
ADKINS, J., dissents.